       Case 3:20-cv-05215-RSM Document 52 Filed 04/12/21 Page 1 of 1



 1                                                   The Honorable Judge Ricardo S. Martinez
 2
 3
 4
 5
 6                           IN THE UNITED STATES DISTRICT COURT
 7                    FOR THE WESTERN DISTRICT OF WASHINGTON
 8     WILLIAM CONRAD,                                    Case No. 3:20-cv-05215-RSM
 9              Plaintiff,                                ORDER STAYING CASE
10              v
11    C R BARD INCORPORATED, et al
12              Defendants,
13
14          Upon consideration of the Parties’ JOINT MOTION TO EXTEND STAY and
15   ORDER, and for good cause appearing, IT IS HEREBY ORDERED that the Parties’
16   Motion is GRANTED, and all deadlines are hereby stayed for additional sixty (60) days
17   after the entry of this Order to allow the Parties to finalize the settlement of this matter.
18
            IT IS SO ORDERED this 12th day of April 2021.
19
20
21
22                                               A
                                                 RICARDO S. MARTINEZ
23                                               CHIEF UNITED STATES DISTRICT JUDGE

24
25
26
27
28
